Citation Nr: 1716951	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to an initial increased rating for lumbosacral spondylosis, currently rated 20 percent disabling.

3.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.

4.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nancy R. Lavranchuk, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1985.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  A notice of disagreement was filed in July 2010, a statement of the case was issued in June 2011, and a substantive appeal was received in August 2011.

In a November 2011 rating decision, the RO granted service connection for lumbosacral spondylosis.  A notice of disagreement was filed in January 2012, a statement of the case was issued in December 2014, and a substantive appeal was received in January 2015.

In an April 2013 rating decision, the RO granted a separate 10 percent rating for radiculopathy, left lower extremity, effective March 4, 2010.  In a December 2014 rating decision, the RO granted a separate 10 percent rating for radiculopathy, right lower extremity, effective December 13, 2014.  As such ratings are part and parcel of the lumbar spine disability, the Board will take jurisdiction of these issues.

The issues of entitlement to service connection for hypertension on the merits, and entitlement to increased ratings for lumbar spine disability and associated radiculopathy, bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied entitlement to service connection for hypertension; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  Additional evidence received since the RO's April 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the April 2005 RO decision denying entitlement to service connection for hypertension, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2004, the Veteran filed a claim of service connection for hypertension.  In an April 2005 rating decision, the RO denied entitlement to service connection for hypertension.  Of record were service treatment records and VA treatment records reflecting that hypertension was diagnosed in 2001.  See 10/28/2004 VBMS, Medical Treatment Record-Government Facility at 51.  Additional VA treatment records were associated with the record in December 2005 which reflected treatment for hypertension.  12/06/2005 Medical Treatment Record-Government Facility.  While the RO did not issue another decision, such treatment records do not constitute new and material evidence received within a year of issuance of the April 2005 rating decision as they only confirm continued treatment for hypertension and do not provide evidence regarding the etiology of his condition.  Thus, the April 2005 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In April 2010, the Veteran filed a claim to reopen entitlement to service connection for hypertension.  10/17/2012 VBMS, Correspondence.  Associated with the record were VA treatment records reflecting continued treatment.  In support of his claim, the Veteran submitted an August 2011 statement from his treating physician which reflects that he is being treated for hypertension, diabetes mellitus, and chronic musculoskeletal pain and back pain.  The physician notes that the Veteran has served in the military for years and was a parachutist during active duty.  The physician stated that "we are certain that some of the Veteran's pain and diseases are directly related to his military career."  08/24/2011 VBMS, Medical Treatment Record-Non-Government Facility.  Such opinion suggesting a relationship between hypertension and service goes to a necessary element to establish service connection.  Such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hypertension is granted.


REMAND

Hypertension

The opinion of the private examiner contains no rationale and as such is insufficient to grant the claim.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has yet to be afforded a VA examination for his claimed hypertension.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

The opinion of the August 2011 physician suggests a relationship between hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Id. at 83. 

As the McLendon requirements have been met, the Veteran should be scheduled for a VA examination to assess the etiology of his hypertension.  

Lumbar spine disability

The Veteran underwent VA examinations of the lumbar spine in April 2011, April 2013, and December 2014.  VA treatment records reflect that he has continued to seek treatment for his lumbar spine, to include physical therapy.  In April 2016, the Veteran sought discharge from physical therapy due to lack of benefit.  He reported that his back was "feeling no better" and he did not feel that physical therapy was working.  05/25/2016 VBMS, Medical Treatment Record-Government Facility at 12.

Moreover, on examination in December 2014 flexion was to 60 degrees and there was evidence of pain on weight bearing.  The United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  It is assumed that such range of motion findings are only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

The Veteran should be afforded another VA examination to assess the severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the virtual folder VA treatment records for the period from November 16, 2016.  

2.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed hypertension.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should opine whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypertension manifested during active service or is otherwise due to active service.  

Provide a comprehensive rationale for the opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  The examiner must provide a comprehensive rationale for the opinions.  

4.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of his radiculopathy, bilateral lower extremities, associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the left and right lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should also provide an opinion concerning the impact of his radiculopathy, bilateral lower extremities on his functioning.  The examiner should describe the types of limitations he experiences as a result of these disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After completion of the above, review relevant evidence of record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


